DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:
Claim 2, line 4, recites “said free end” which should be changed to --said free second end-- to maintain consistent claim terminology.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, line 2, recites “a first fixing tab and a second fixing tab” which is indefinite because it is unclear how the first and second fixing tabs relate to the at least one fixing tab from claim 6.  Is the Applicant trying to claim that the at least one fixing tab is comprised of a first fixing tab and a second fixing tab?  Are the first and second fixing tabs a different structural element from the at least one fixing tab from claim 6?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahnert et al. (DE 102014225662 A1; see previously provided machine translation).
Regarding claim 1, Ahnert et al. discloses a pendulum damping device intended to be incorporated into a drive train of a motor vehicle, comprising:
a support (2) capable of rotational movement about an axis of rotation (8),
a pendulum assembly (3) of which the movement with respect to the support is guided by at least one rolling member (6), and
an end-stop damping system (the combination of every 9) functionally and directly linked with the pendulum assembly and able at least to damp the coming of said pendulum assembly into a position of abutment against the support during a radial fall and/or saturation of said pendulum assembly,
wherein the pendulum assembly comprises a first radial protuberance (11) designed to pass at least partially through a first opening (the space between two adjacent springs [9] as shown in Figures 1 and 2) made in the end-stop damping system.
Regarding claim 11, Ahnert et al. discloses a component for a motor vehicle transmission system, the component being a dual-mass flywheel, a hydrodynamic torque converter, a flywheel (25) secured to a crankshaft or a friction disk of a wet or dry clutch, comprising a pendulum damping device as claimed in claim 1.
Regarding claim 13, Ahnert et al. discloses that the pendulum damping device is **[configured to be incorporated into a clutch of the motor vehicle]**.
**The above statements in brackets are instances of intended use and functional language.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does, see MPEP 2114.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Allowable Subject Matter
Claims 2-7, 9, 10, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed July 21, 2022 have been fully considered but they are not persuasive.
The Applicant argued on Page 6 of the Remarks that “Thus, as is apparent from figure 1 of Ahnert, the oscillating mass protrusion projecting radially below said oscillating mass does not pass through an opening formed in a spring but extends circumferentially between TWO adjacent springs.  However, the springs 9 of Ahnert have no opening made of their material.”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a first radial protuberance passing through a first opening in a spring) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It is true that the viewed protuberance of Ahnert does not pass through an opening formed in a spring, but there is no disclosure in claim 1 of that limitation.  Claim 1 discloses an end-stop damping system which is not defined as being a unitary spring.  The combination of every element 9 in Figure 1 of Ahnert is viewed as constituting the end-stop damping system, and at least one of the protuberances in Figure 1 passes through an opening (i.e. a space between adjacent element 9s) of the viewed end-stop damping system.  Furthermore, the language “designed to pass at least partially through a first opening made in the end-stop damping system” does not actually require that the end-stop damping system to have an opening that the first radial protuberance passes through.  The limitation only requires that the pendulum assembly has a first radial protuberance that is capable of passing at least partially through a first opening made in the end-stop damping system.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/Primary Examiner, Art Unit 3656